Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 16, 1996, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court correctly declined to charge assault in the third degree as a lesser included offense of assault in the first degree (see, People v Martin, 59 NY2d 704; People v Glover, 57 NY2d 61; People v Berry, 123 AD2d 477; People v Greene, 111 AD2d 183; People v Higgins, 124 AD2d 966; People v Palmer, 197 AD2d 712; cf., People v Fasano, 107 AD2d 1052; People v Fugaro, 96 AD 2d 659).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review, without merit, or based on matter dehors the record.
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.